Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 26, 2019

The Court of Appeals hereby passes the following order:

A20A0723. SHAUNA SMITH v. BROOKS L. BENTON.

      In 2010, Shauna Smith and a co-defendant were convicted of malice murder
and other crimes. The Georgia Supreme Court affirmed Smith’s convictions in 2016.
Williams v. State, 300 Ga. 161 (794 SE2d 127) (2016). She has now filed in this
Court a notice of appeal from the trial court’s denial of her petition for a writ of
habeas corpus.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death may be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”); Saxton v. Coastal Dialysis & Med. Clinic, Inc., 267 Ga. 177, 178 (476
SE2d 587) (1996) (the Supreme Court has the ultimate responsibility for determining
appellate jurisdiction). Additionally, the Supreme Court has exclusive appellate
jurisdiction over all cases involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec.
VI, Par. III (4). Accordingly, this application is hereby TRANSFERRED to the
Supreme Court for disposition.



                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    11/26/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.